 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   DE’MARIAN A. CLEMONS,
                                                          Case No.: 2:13-cv-00093-RFB-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                   (Docket No. 250)
14   BRIAN WILLIAMS, et al.,

15          Defendant(s).

16         Pending before the Court is a motion to withdraw as counsel for Defendant Cheryl Dressler.

17 Docket No. 250. Any response must be filed by September 6, 2019. The Court hereby SETS a
18 hearing on the motion for 3:30 p.m. on September 18, 2019. In addition to withdrawing counsel
19 and any newly retained counsel, Defendant Dressler must appear personally at the hearing.
20 FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN THE IMPOSITION OF
21 SANCTIONS, UP TO AND INCLUDING CASE-DISPOSITIVE SANCTIONS.
22         Withdrawing counsel shall serve a copy of this order on Defendant Dressler and shall file
23 a proof of service by August 26, 2019.
24         IT IS SO ORDERED.
25         Dated: August 23, 2019
26                                                             ______________________________
27                                                             Nancy J. Koppe
                                                               United States Magistrate Judge
28

                                                   1
